Citation Nr: 1743660	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for upper body skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967, with service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for hearing loss, tinnitus, hypertension, upper body skin cancer, and skin condition. The Veteran filed a notice of disagreement (NOD) in April 2012. The RO issued a statement of the case (SOC) in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2013.

In July 2015, the Board remanded the appeal for further evidentiary development.

In November 2015, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus and assigned a 10 percent evaluation effective December 29, 2011. As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

Also in November 2015, the AOJ continued the previous denials of the claims remaining on appeal. These claims are now ready for appellate review.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of entitlement to service connection for skin condition and upper body skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The Veteran's current hypertension did not have its onset in service or within the one year presumptive period, and is not otherwise related to active duty, to include conceded herbicide exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred or therein. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the claims decided herein, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). Moreover, following the July 2015 Remand, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).

Sensorineural hearing loss (organic disease of the nervous system) and cardiovascular-renal disease (including hypertension) are "chronic diseases" listed under 38 C.F.R. § 3.309 (a); thus, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to the Veteran's claims for service connection decided herein.

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 


	
A.  Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss which resulted from his noise exposure in Vietnam to M60 machine guns, M79 grenade launcher, and M14 gun fire, without ear protection. See, e.g., April 2012 NOD. The Veteran's military occupational specialty (MOS) was general vehicle repairman. He is in receipt of the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, an Overseas Service Bar, and an SPS Rifle Badge.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385. Thresholds for normal hearing ranges from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See 38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Upon review of the evidence of record, the Board concludes that service connection for bilateral hearing loss disability is warranted.

First, there is clear evidence that the Veteran meets the threshold criterion for service connection of a current bilateral hearing loss disability. Specifically, a March 2012 VA audiology examination showed puretone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
20
30
55
55
LEFT
20
30
35
60
65

Thus, the Veteran has current bilateral hearing loss for VA purposes, based on his puretone thresholds. See 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran's reports of in-service noise exposure, without the benefit of ear protection, to be credible, and consistent with his confirmed service in Vietnam. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Thus, the Veteran satisfies the second element of a claim for service connection, an in-service injury. Id.

Finally, with regard to nexus to service, the Board notes that the in-service audiograms are indicative of hearing loss, although not to the level of disability for VA purposes. Hensley, 5 Vet. App. at 157. In this regard, the Board notes that it is assumed that service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 dB to the ASA units at 500 Hz, 10 dB to the ASA units at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 dB to the ASA units at 4000 Hz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

As all of the Veteran's in-service audiograms were conducted prior to October 31, 1967, the Board has converted the puretone threshold results from ASA to ISO units. Following this conversion, the puretone thresholds were as follows: 1) October 1965 pre-induction examination: 20, 15, 15, 0 and 0 dB in the right ear and 15, 10, 5, 5, and 0 dB in the left ear at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively; 2) January 1966 enlistment examination: 25, 10, 5, 5, and 5 dB in the right ear and 25, 20, 15, 15, 10 dB in the left ear at the same frequencies; and 3) October 1967 separation examination: 20, 15, 15, and 10 dB in the right ear and 15, 10, 10, and 5 dB in the left ear at the frequencies of 500, 1000, 2000, and 4000 Hz, respectively. 

Thus, there is evidence of some degree of hearing loss in service, at the 500 and 1000 frequencies. This evidence supports the contention that a hearing loss disability was incurred by some degree of acoustic trauma sustained during the Veteran's period of service from January 1966 to October 1967.

The Board has considered the negative nexus opinions of record. The first opinion, obtained in March 2012, was determined to be inadequate in the previous Board decision because the examiner did not comment on the Veteran's reported noise exposure in service. The second opinion, obtained in October 2015, stated that the Veteran had normal hearing sensitivity at both the entrance and separation exams. However, it does not appear that the examiner converted the units and thus did not recognize that there was some degree of hearing loss present during service. Moreover, the Board emphasizes that the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Additionally, the October 2015 examiner noted that there was not a significant threshold shift during service, citing the Institute of Medicine (IOM) studies which stated, 

"[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006). However, the Board sees that this IOM study also suggested "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." This seems to benefit the Veteran, especially in light of the fact that he has reported no post-service occupational or recreational noise exposure, and has been awarded service connection for tinnitus based on the same reported in-service noise exposure. The Board notes that, where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus. Wallin v. West, 11 Vet. App. 509 (1998). 

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss, as there is competent and credible evidence of both in-service noise exposure and diminished hearing, post-service hearing loss disability for VA compensation purposes, and no concrete evidence of a post-service intercurrent cause. See Walker, 708 F.3d. at 1338-39; 38 C.F.R. § 3.303 (b). See also 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Hypertension

The Veteran asserts that his hypertension is related to service, to include his exposure to herbicides. Specifically, he asserted that his report of military history showed that he had hypertension while in the military, and he had been under a doctor's care for about 35 years with medication. See November 2012 NOD.

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

The Veteran's DD Form 214 and service dental records document that he served in the Republic of Vietnam. Therefore, he is presumed to have been exposed to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Pertinent to the Veteran's assertion that his hypertension is due to herbicide exposure in Vietnam, ischemic heart disease (IHD), including but not limited to acute, subacute, and old myocardial infarction and coronary artery disease (CAD), is deemed to be associated with exposure to herbicides. See 38 C.F.R. § 3.309 (e). The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id., Note 2. 

In other words, hypertension is not among the listed diseases associated with Agent Orange exposure. VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). See also 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

Turning to the evidence, the Veteran's service treatment records are silent for complaints, diagnosis, or treatment for a blood pressure, heart, or cardiovascular disorder. His blood pressure was recorded as 120/80 on pre-induction examination in October 1965. In an October 1967 separation report of medical history, the Veteran denied a history of high blood pressure. On examination the same day, his heart and vascular system were normal on clinical evaluation and his blood pressure was recorded as 110/70. The examining physician did not record any defects or diagnoses in the space to do so on the examination report.

Following service, the first mention of hypertension in the claims file is in the Veteran's December 2011 claim for compensation. Treatment records associated with the claims file since March 2012 note a diagnosis of, and treatment for hypertension.

The Veteran was initially examined in October 2015 and diagnosed with hypertension. However, no etiological opinion was provided. In a November 2015 addendum opinion, the examiner opined that the Veteran's hypertension 
was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner stated that he was unable to find documentation in the medical record of hypertension that had its onset during service or manifested to a compensable degree within one year after his October 1967 separation from service. There was no medical evidence to show that the hypertension is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides. The Veteran, when asked, stated he did not know when the hypertension was diagnosed. He guessed around 35 years ago, but there is no documentation to support this. 

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.

The Board finds the first element necessary to establish service connection is established because competent VA medical evidence of record, including the October 2015 VA examination report, establishes that the Veteran has a current hypertension disability.  The Board also finds the second service connection element is met because the Veteran is presumed to have been exposed to herbicides, including Agent Orange, based on his service in Vietnam. Thus, his records reflect in-service incurrence of an injury or event.  Here, however, the only specific medical opinion on the question of a relationship between the Veteran's hypertension and his exposure to Agent Orange, that of the November 2015 VA examiner, found that there was no such relationship. As the physician explained the reasons for his conclusions, his opinion is entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). The Board notes that the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand. See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013 ); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781  (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013). Here, however, the Veteran was afforded a VA examination and the opinion rendered was against such an association. The specific reasoned opinion is of greater probative weight than the general "limited or suggestive evidence" of an association between hypertension and Agent Orange. See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

Based on the foregoing, service connection is not warranted for hypertension on the basis of the Veteran's presumed exposure to herbicides. 

Considering the Veteran's other theories of entitlement to service connection and his reports regarding the onset of his hypertension, the Board finds he is not competent to independently identify or diagnose hypertension or to identify its cause because hypertension is an internal physiological process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). As a result, the Veteran's statements indicating that his blood pressure readings during service represented hypertension are not competent.

With regard to the Veteran's November 2012 statement that he had been treated for hypertension for about 35 years, this indicates that treatment began in 1978. Accordingly, service connection for hypertension is not warranted on a direct basis because it was not shown in service and a continuity of symptomatology since separation from service is not alleged or demonstrated. 38 C.F.R. § 3.303. Similarly, the Veteran's statements do not support the conclusion that hypertension manifested to a compensable degree within one year of separation from active duty.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension. The benefit of the doubt doctrine is thus not for application, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Regarding the claims for skin condition and upper body skin cancer, it appears that substantial compliance with the Board's July 2015 remand instructions was not achieved. Hence, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In its July 2015 Remand, the Board found that a VA examination and opinion was necessary for the Veteran's claimed skin conditions. The Board specified that, with regard to any skin condition identified, the examiner MUST opine as to the likelihood that any skin condition present since the Veteran's December 2011 claim: (i) had its onset during service; (ii) manifested to a compensable degree within one year after his October 1967 separation from service; or (iii) is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides and the Veteran's reports of sun and other element exposure while serving in Vietnam.

On October 2015 VA examination, the examiner noted that the Veteran was diagnosed with malignant melanoma in 1993, and had a lesion removed from his back with no complications or further disease. The examiner further noted that the Veteran is followed by his doctor once a year with no complications and no return of cancer. The examiner opined,

"the [V]eteran[']s claimed skin condition is less likely as not (50% or greater probability) the result of the [V]eteran's service connected condition. The Veteran was diagnosed with malignant melanoma in 1993. That was almost 30 years after his military service. There was no record of a skin condition or cancer while in military service. Unfortunately without any further evidence the claim cannot be supported at this time."

This opinion is inadequate for the following reasons. First, the examiner did not note that the Veteran was diagnosed with basal cell carcinoma of the eyelid in August 2011, or that he underwent surgical removal of the lesion in his eyelid in October 2011. Additionally, the examiner did not comment on the Veteran's lay statements of record, which indicate that he had a mole on his back that "we watched for years." Thus, it does not appear that the examiner reviewed the entire record. Second, the examiner did not comment on the Veteran's conceded exposure to herbicides, or note the Veteran's alleged sun or other element exposure while serving in Vietnam.

Consequently, remand for an adequate opinion, which discusses all pertinent evidence of record and which addresses the previous directives, is required. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

All outstanding treatment records should also be obtained on remand.

Accordingly, these matters are REMANDED for the following actions:

1.  Make efforts to obtain any outstanding treatment records, including from VA. Ask the Veteran to submit documents authorizing the release of any private treatment records. Notify the Veteran of any attempts and associate any attempts with the claims file.

2. Obtain an opinion from an appropriate dermatologist or other suitable physician regarding the nature and etiology of any skin conditions, including upper body skin cancer. If the physician determines an examination is necessary, one should be provided.

The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that any skin condition present since the Veteran's December 2011 claim: 

(i) had its onset during service; 

(ii) manifested to a compensable degree within one year after his October 1967 separation from service; or

(iii) is etiologically related to an in-service injury, event, or disease, including conceded exposure to herbicides and the Veteran's reports of sun and other element exposure while serving in Vietnam.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3. After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


